DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of invention II, claims 8-15 in the reply filed on 12/13/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-13 and 15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by VAN LIEBERGEN et al. (US 2010/0161012).
Regarding claim 8, VAN LIEBERGEN discloses a forced-air blanket for providing a profusion of air to a patient, the forced-air blanket comprising: a plurality of layers (fig.3; an inner sheet 2 and an outer sheet 3) with a plurality of interior seals 


    PNG
    media_image1.png
    513
    583
    media_image1.png
    Greyscale

Regarding claim 9, VAN LIEBERGEN discloses the forced-air blanket of claim 8, wherein the elongated side of the at least one elongated seal is oriented perpendicular to a radial distance from the center of the air inlet (see annotated figure above).
Regarding claim 10, VAN LIEBERGEN discloses the forced-air blanket of claim 8, further comprising a perimeter region around at least a portion of the air inlet.
Regarding claim 11, VAN LIEBERGEN discloses the forced-air blanket of claim 10, wherein the elongated side of the at least one elongated seal is positioned along a radius of curvature of the perimeter region (see annotated figure above).
Regarding claim 12, VAN LIEBERGEN discloses the forced-air blanket of claim 10, wherein the perimeter region is defined by a distance to the center of the air inlet, wherein the distance is less than a distance from a staked seal to the center(see annotated figure above).
Regarding claim 13, VAN LIEBERGEN discloses the forced-air blanket of claim 12, wherein the distance no greater than a distances between two adjacent staked seals (see annotated figure above).
Regarding claim 15, VAN LIEBERGEN discloses the forced-air blanket of claim 8, wherein a longitudinal axis of at least one elongated seal is not aligned with a radial dimension of the air inlet. The longitudinal axis of far left and far right of elongated seal is not aligned with a radial dimension of the air inlet (see annotated figure above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over VAN LIEBERGEN.
Regarding claim 14, VAN LIEBERGEN discloses the forced-air blanket of claim 10, wherein the elongated side has a length of no greater than the perimeter region (see annotated figure above). VAN LIEBERGEN does not explicitly disclose the elongated side has a length of no greater than 50% of the perimeter region. However, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to have any desired elongated seal length including disclose the elongated side has a length of no greater than 50% of the perimeter region, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGIST S DEMIE/Examiner, Art Unit 3794